Citation Nr: 0513839	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-25 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether achievement of the veteran's vocational goal is 
reasonably feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1971, and from September 1973 to June 1975.     

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an October 2002 decision of the Department of 
Veterans Affairs (VA) Vocational Rehabilitation and 
Counseling Division (VR&C) in Los Angeles, California, that 
denied the benefit sought on appeal.  

In March 2005, the veteran was scheduled for a Board Hearing 
in Washington, D.C., pursuant to his request for such a 
hearing.  However, records show that he failed to report to 
the hearing as scheduled.


FINDING OF FACT

The effects of the veteran's disabilities prevent him from 
successfully pursuing a vocational rehabilitation program and 
becoming gainfully employed in an occupation consistent with 
his abilities, aptitudes and interests.


CONCLUSION OF LAW

The criteria for finding that achievement of a vocational 
goal is reasonably feasible for purposes of entitlement to a 
program of vocational rehabilitation under Chapter 31, Title 
38, United States Code, have not been met.  38 U.S.C.A. 
§§ 3100, 3101 (West 2002); 38 C.F.R. §§ 21.35, 21.53, 21.57 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Although the Court has held that the VCAA is potentially 
applicable to all pending claims (see Holliday v. Principi, 
14 Vet. App. 280 (2001)), the Court has held that VA's duties 
to notify and assist contained in the VCAA are not applicable 
to cases involving the waiver of recovery of overpayment 
claims because the notice and duty to assist requirements are 
found in Chapter 53 rather than Chapter 51 of Title 38 of the 
United States Code.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  It follows that because the statute at 
issue in this matter is found in Chapter 31 rather than in 
Chapter 51, VA's duties to notify and assist contained in the 
VCAA are not applicable this claim.  Id.  

At any rate, even if VCAA provisions are applicable, they 
have been met as all notification and development action 
needed to render a fair decision on this claim have been 
accomplished.  The veteran was notified in a January 2002 
letter of the criteria for additional rehabilitation 
training, as well as in the August 2003 statement of the 
case.  Moreover, VCAA assistance obligations were met as to 
this claim as is evident by two initial vocational 
rehabilitation VA contract evaluations that the veteran was 
afforded as well as an extended evaluation.  Thus, the Board 
finds all notification and development actions needed to 
fairly adjudicate the claim have been accomplished and no 
conceivable prejudice to the veteran could result from this 
adjudication.  Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Background

Service connection is in effect for temporal lobe epilepsy, 
status post trauma, rated 100 percent disabling, and post-
traumatic stress disorder (PTSD), rated 50 percent disabling.  
The veteran has also been granted service connection for 
fracture, right lower ribs, residuals of right hemanural 
thorax, and, tracheotomy scar, each rated noncompensably 
disabling.  In addition, medical records show that the 
veteran has a nonservice-connected knee disability.

The claims file also reveals that the veteran benefited from 
vocational rehabilitation services in the past including a 
college program for a Bachelor of Science degree in education 
in 1980, a Master of Arts degree in teaching in 1986, and an 
actors workshop in 1994.  He was declared "rehabilitated" 
in 1995. 

In June 2000, the veteran underwent a VA psychiatric 
examination at which time he reported constant mood swings on 
a daily basis such as being very happy to being very 
depressed, sulky or angry, or crying.  He also stated he has 
periods of amnesia which last from a few minutes to a few 
months.  He said he last worked in 1999 teaching, but was 
dismissed from the job after one year because of his behavior 
problems secondary to his episodes of irritability and 
cognitive impairment, secondary to his episodes of headache 
and seizures.  He also reported experience in the movie 
industry for a few years as an actor playing major and minor 
roles.  On examination the veteran was cooperative and had 
good eye contact.  The tone of his speech was occasionally 
melodramatic and irritable when he talked about his 
experiences with VA.  His mood was unstable, swinging, and 
alternating between feeling good and feeling depressed.  His 
affect was tense, anxious, occasionally tearful, and 
unstable.  His thoughts were coherent and goal-directed and 
he had no formal thought disorder.  His cognition was grossly 
intact and his speech was fluent.  He had good concentration.  
His was diagnosed as having PTSD, chronic, with moderate 
severity, and was assigned a GAF (global assessment of 
functioning score) of 59.  The examiner noted that it was 
quite clear from the veteran's chart and interview that his 
PTSD caused clinically significant distress and impairment in 
his social, occupational and personal areas of functioning 
since service.

The impression noted on a June 2000 VA neurologic examination 
report includes episodes of amnesia and loss of consciousness 
with subsequent falls and injures, headaches usually 
preceding seizures, intermittent explosive episodes, rage, 
aggressiveness/uncontrolled anger, and an abnormal neurologic 
examination.

In September 2001, the veteran filed a Disabled Veterans 
Application for Vocational Rehabilitation (VA Form 28-1900) 
in order to "help and protect people."  He explained in 
writing in February 2002 that his service-connected 
disabilities prevented him from pursuing employment in 
teaching and coaching.  He stated that he had been accepted 
into an online doctoral program at the University of Phoenix 
in Management and Organizational Leadership and explained 
that he wanted to "challenge what I have left of my brain."  

On file is a March 2002 letter from the Director of 
Admissions at the University of Phoenix informing the veteran 
that he had been admitted to the Doctor of Management 
program.

Also on file is a "To Whom it May Concern" letter, dated in 
April 2002, from a VA physician in the Department of 
Psychiatry who said that the veteran had been under her care 
from February 2000 to April 2001.  She explained that the 
veteran had recently returned to the area after living in 
another state and that she had re-evaluated him for the first 
time that morning.  She opined that based on the veteran's 
psychiatric interview, he could engage in the activities of 
graduate school.  

In April 2002, VA contracted with a private vocational 
counselor who determined that achievement of a vocational 
goal was not feasible at that time.  The counselor noted that 
the veteran had very little work experience and no 
demonstrated history that he could obtain or maintain 
employment.  She said that despite his Bachelor and Master 
degrees, he had not utilized his education in any type of 
career direction.  She remarked that problems related to his 
PTSD and seizure disorder made it very difficult for him to 
hold employment for any length of time, noting his difficulty 
with supervision and personal interactions on the job.  She 
noted that although the veteran has shown the ability to 
pursue higher education through Bachelor's and Master's 
degrees, it was unlikely that further education would 
increase his achievement of a vocational goal.  She said the 
veteran was not interested in discussing employment options 
using his current degrees and that he had unrealistic 
expectations of employment.  She noted that although he was 
requesting further education through an online Doctorate in 
Management and Organization, there was no reason to feel that 
it would result in employment.  She concluded by stating that 
the veteran only wanted to work with the Sioux Nation and 
wanted to be an administrator in a county, state or federal 
program, but this was not likely based on his limited work 
history.  Finally, the evaluation report notes that since the 
veteran was unwilling to consider an Individual Independent 
Living Plan (ILLP), VA Code EPO9 (infeasible) was being 
implemented.

In May 2002, the veteran underwent an extended 10 day 
vocational evaluation conducted by a VA contractor.  The 
veteran's educational background as noted on the vocational 
evaluation report included obtaining his high school diploma 
in 1968, a Bachelor of Science Degree from the University of 
North Dakota in 1980 in elementary education, and a Master of 
Arts Degrees from Northern State University in 1986 in 
physical education.  His employment history included a 10 
week acting job at least four years earlier, a one-year 
teaching position from 1998 to 1999 that ended due to 
disability (with the veteran reporting that he was too verbal 
with the students), and a 4 month position as a security 
supervisor that ended because he had lost the contract.  It 
is noted that the veteran demonstrated the necessary stamina 
and endurance for full-time competitive employment situations 
at that time, and from a subjective standpoint his ability to 
return to work appeared "viable."  Regarding possible 
barriers/cautions, the evaluator relayed the veteran's report 
that he had been unable to return to teaching due to his PTSD 
and seizures because he got angry a lot and was afraid he 
could "hurt a child."  The evaluator also noted that the 
veteran appeared to be focused on pursing higher education as 
opposed to employment.  She noted that when the veteran was 
asked to choose his ten top choices from a list of 240 
specified job activities, the veteran indicated he found no 
occupations of interest from the list.

On file are letters dated in July 2002 from two prospective 
employers offering the veteran management positions.  One 
offer was from an entertainment company offering the veteran 
a position as Director of Operations with a new investment 
division pending the completion of his Doctorate Degree at 
the University of Phoenix.  The other offer was from a 
technology company offering to hold open a management 
position while the veteran completed his degree work and 
offered him the opportunity to start part-time while pursuing 
his degree. 

In October 2002, VA contracted with another private 
vocational rehabilitation specialist to evaluate the veteran.  
The specialist opined that the veteran did not demonstrate 
the likelihood that he would benefit from further education 
in order to secure employment.  She noted that with his 
extensive higher education, he had been unable to secure and 
maintain employment as a result of his service-connected and 
nonservice-connected disabilities.  She noted that he had 
lost his only teaching job for what he described as "his 
anger and frustration in the classroom," and he did not 
appear to perceive that these medical limitations impacted 
his behavior such that successful employability was unlikely.

In January 2003, a rehabilitation plan (ILLP) was initiated 
which was to assist with improving independence and the level 
of personal productivity.  This involved providing the 
veteran with a home computer system set-up with camcorder, 
VCR and editing software to be used to record the history of 
the veteran's Indian reservation for his own use and to 
donate to school and Indian organizations. 

III.  Analysis

The provisions of Chapter 31, Title 38, United States Code 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. § 
3100 (West 2002).

Basic entitlement to Chapter 31 benefits requires that the 
veteran have a service-connected disability that is rated 20 
percent disabling or more, and be found by the VA to be in 
need of rehabilitation because of an employment handicap. 38 
U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2004).  In 
this case, the RO has determined that the veteran has both an 
employment handicap and a serious employment handicap and is 
eligible for Chapter 31 benefits, but has denied vocational 
rehabilitation and training based on a finding that the 
veteran's vocational goal is not reasonably feasible.

Under applicable law and regulations, the term "vocational 
goal" means a gainful employment status consistent with the 
veteran's abilities, aptitudes and interests. The VA shall 
determine the reasonable feasibility of achieving a 
vocational goal in each case in which a veteran is eligible 
to receive Chapter 31 benefits.  38 U.S.C.A. §§ 3101, 3106 
(West 2002); 38 C.F.R. § 21.53 (2004).

In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the veteran's disabilities, when 
considered in relation to his circumstances, do not prevent 
successful pursuit of a vocational rehabilitation program and 
successful employment.  38 C.F.R. §§ 21.35, 21.53(d) (2004).  
Achievement of a vocational goal is not currently reasonably 
feasible if effects of the veteran's service-connected and 
nonservice-connected disabilities, when considered in 
relation to the veteran's circumstances at the time of the 
determination, prevent the veteran from successfully 
achieving a vocational goal at that time; or are expected to 
worsen within the period needed to achieve a vocational goal 
and that would, therefore, make achievement not reasonably 
feasible.  38 C.F.R. § 21.35(h)(3) (2004).

The criteria for feasibility are: (1) a vocational goal must 
be identified; (2) the veteran's physical and mental 
conditions must permit training to begin within a reasonable 
period; and (3) the veteran must possess the necessary 
educational skills and background to pursue the goal. 38 
C.F.R. § 21.53(d) (2004).

A finding that achievement of a vocational goal is infeasible 
without a period of extended evaluation requires compelling 
evidence that establishes infeasibility beyond any reasonable 
doubt. 38 C.F.R. § 21.53(e)(1),(2); see also 38 C.F.R. 
§ 21.57 (2004).

As noted above, the VR&C has already determined that the 
veteran is eligible for Chapter 31 benefits, but has denied 
vocational rehabilitation and training based on a finding 
that the veteran's vocational goal is not reasonably 
feasible.  After a careful review of the record, the Board 
agrees and finds that the veteran's vocational goal is not 
feasible.

The veteran remarked on a discrimination complaint form that 
VA received in June 2003 that VA was denying his request to 
complete the online doctoral program because he was "not 
smart enough because of his disabilities."  The Board 
disagrees with this and finds quite the contrary, that is, 
that the veteran has the cognitive ability to successfully 
complete the education program he is requesting just as he 
has previously successfully completed Bachelor and Master 
degree programs in 1980 and 1994 respectively.  In this 
regard, findings from a VA psychiatric examination in June 
2000 revealed that his thoughts were coherent and goal-
directed and he had no formal thought disorder.  Findings 
also revealed that his cognition was grossly intact.  
Moreover, his treating VA physician issued a letter on his 
behalf in April 2002 opining that he could engage in the 
activities of graduate school.  

However, the express purpose of the Chapter 31 program is to 
assist disabled veteran's, to the maximum extent feasible, to 
become employable.  38 U.S.C.A. § 3100.  Thus, anticipated 
success of the veteran's educational pursuits does not equate 
with anticipated success in a gainful employment status.  In 
fact, the veteran's history dictates otherwise.  As the 
vocational counselor noted in July 2002, despite the 
veteran's Bachelor and Master degrees, he had not utilized 
his education in any type of career direction.  She remarked 
that problems related to his PTSD and seizure disorder made 
it very difficult for him to hold employment for any length 
of time, specifically due to his difficulty with supervision 
and personal interactions on the job.  Indeed, the veteran 
reported during the June 2000 VA psychiatric examination that 
he had been dismissed from a one year teaching job in 1999 
because of his behavior problems secondary, in part, to his 
episodes of irritability.  The vocational rehabilitation 
counselor in July 2002 reached a similar conclusion by 
stating that the veteran did not appear to perceive that his 
medical limitations impacted his behavior such that 
successful employability was unlikely.  

In addition, results of an extended 10 day vocational 
evaluation in May 2002 revealed that the veteran appeared to 
be focused on pursuing higher education as opposed to 
employment.  The evaluator noted that when asked to choose 
his top ten choices from a list of 240 specified job 
activities, the veteran found no occupations of interest from 
the list.  Thus, while she also noted that the he 
demonstrated the necessary stamina and endurance for full-
time competitive employment situations at that time and that 
from a subjective standpoint his ability to return to work 
appeared "viable," she noted that his inability to return 
to teaching due to his PTSD and seizures because of his anger 
was a possible barrier/caution.

Consideration has been given to the two tentative job offers 
that the veteran received in July 2002 pending his completion 
of the online doctoral degree, but the Board finds that this 
evidence is outweighed by the veteran's poor work history and 
the vocational rehabilitation assessments outlined above.  

In sum, after carefully reviewing the record, which included 
an extended evaluation, see 38 C.F.R. § 21.57, the Board 
believes that the clear preponderance of the evidence is 
against a finding that it is reasonably feasible for the 
veteran to achieve a vocational rehabilitation goal.  The 
evidence indicates that the effects of the veteran's 
disability picture, particularly his service-connected 
seizure and PTSD disorders, prevent him from successfully 
achieving a vocational rehabilitation goal, as discussed 
above.  See 38 C.F.R. § 21.35(h)(3).  The positive and 
negative evidence is not in equipoise, and the benefit of the 
doubt rule, or reasonable doubt rule therefore does not 
warrant a favorable determination.  38 U.S.C.A. § 5107; 
38 C.F.R. § 21.57(c).




ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


